Filed 5/14/14 P. v. Luaifoa CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

THE PEOPLE,                                                                                  C071298

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F01757)

         v.

FRANCIS LUAIFOA,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having viewed the record as required by Wende, we affirm.
         We provide the following brief description of the facts and procedural history of
the case. (People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On June 1, 2011, defendant Francis Luaifoa drove a stolen vehicle and sold it to
undercover state and federal agents. On June 27, 2011, he sold an assault weapon to
undercover state and federal agents. On July 19, 2011, he sold stolen body armor to
undercover state and federal agents. On August 1, 2011, he was in possession of a stolen,
loaded revolver.



                                                             1
       Defendant pleaded no contest to unlawfully taking or driving a vehicle (Veh.
Code, § 10851, subd. (a)), possession of stolen property (Pen. Code, § 496d, subd. (a)),
possession of an assault weapon (Pen. Code, former § 12280, subd. (a)(1), now Pen.
Code, § 30600), and possession of a loaded firearm (Pen. Code, former § 12031,
subd. (a), now Pen. Code, § 25850). Defendant was sentenced to a stipulated eight-year
term consisting of six years in county jail and the concluding two years on mandatory
supervision with certain conditions. The trial court imposed various fines and fees and
awarded two days’ presentence custody credits.
       Defendant obtained a certificate of probable cause and appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and, pursuant to Wende, requests this court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.
                                       WENDE REVIEW
       We have undertaken an examination of the entire record, and have found no
arguable error that would result in a disposition more favorable to defendant.
                                        DISPOSITION
       The judgment is affirmed.


                                                            MURRAY              , J.

We concur:


         RAYE                , P. J.


         BLEASE              , J.


                                              2